Citation Nr: 0834946	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for excision of a 
lesion of the lumbar spine at L4, also claimed as a lumbar 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the reserves and on 
active duty from November 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that in a statement dated June 2008, the 
veteran raises a new claim for service connection for post-
traumatic stress disorder.  The Board refers this issue to 
the RO for appropriate action.

The issues of service connection for left and right knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's claimed 
low back disability is not a result of any established event, 
injury, or disease or was aggravated during active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2006.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the RO requested the veteran's service 
records from the Adjutant General of Kansas in December 2005.  
In response, the RO received the records that were available 
which pertained to the veteran.  In March 2006, the RO 
informed the veteran that the service department had only 
been able to locate a portion of his service records and 
requested for the veteran to submit any military records in 
his possession.  The veteran responded by submitting copies 
of his service treatment records, statements, and copies of 
private treatment records.  In May 2006, the RO was informed 
by the Kansas Adjutant General that the Kansas Medical 
Detachment had no further records concerning the veteran.  
The RO made a formal finding in June 2006 that the veteran's 
other service records were unavailable.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service records and private treatment records.  The veteran 
submitted copies of service treatment records, copies of 
private treatment records, and was provided an opportunity to 
set forth his contentions during a personal hearing at the 
RO.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a low back disability.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, the private treatment records 
provide competent evidence that the veteran had a spinal 
lesion that was discovered and treated in February and March 
of 2004, after he retired from the service.  However, as will 
be discussed further below, there is no evidence other that 
the veteran's unsubstantiated contentions that his presently 
diagnosed back disorder is the result of any specific event, 
injury, or disease that occurred during his active service.  
The Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.
Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background and Analysis

In this case, service treatment records show that the veteran 
served as a chaplain in the National Guard and the Reserves 
from November 1974 through November 2003.  He served on 
active duty from November 2002 through November 2003.  
Essentially, he contends that his back disorder developed 
from years of marching while wearing a heavy pack, jumping 
out of military vehicles, and preparing for physical training 
tests.

The veteran's service treatment records are negative for any 
signs, symptoms, or treatment for a back disorder.

Private treatment records show that in February 2004, the 
veteran volunteered to be a kidney donor.  While being 
evaluated for donor suitability, a lumbar spinal mass was 
discovered.  A surgical pathology report from February 2004 
indicates that the veteran had a fibro-osseous lesion, 
consistent with fibrous dysplasia.  The evaluator also opined 
that there were nonspecific degenerative changes of 
cartilage.  A cytology report from February 2004 shows a 
fragment of bone and fibroadipose tissue consistent with 
marrow fibrosis and no evidence of lymphoma or multiple 
myeloma or other malignancy.  An additional surgical 
pathology report from March 2004 is negative for granuloma, 
lymphoma, and metastatic carcinoma.

The veteran stated in September 2006 that his injuries were 
the result of about 30 years of daily intense preparations 
for physical fitness tests.  He said that two doctors had 
told him he had multiple myeloma immediately after his 
retirement.  He recounted going on a 30 kilometer mountain 
march with a backpack while on active duty.

In May 2007, the veteran said that he had previously gone on 
two 30 kilometer marches while serving at Eagle Base.  He 
wore a backpack on one of the marches.  After the marches, he 
said he experienced significant back pain.  He said that 
while serving in Bosnia, he fell several times while in the 
field.  He felt that his health issues had been exacerbated 
by his active duty.  He stated that his back pain is 
constant, and he took daily medication.
During his June 2008 hearing before the undersigned Veterans 
Law Judge, the veteran recounted the two 30 kilometer marches 
that he went on while on active duty.  He said that he wore a 
20-pound backpack during the first march, and he could not 
finish the second march.  After the second march, he said 
that his back began to ache.  He recalled jumping out of 
helicopters, tanks, and Humvees in the past.  He said that 
while being evaluated to donate a kidney, doctors discovered 
lesions and fractures of his lower lumbar spine.  He said 
that two doctors diagnosed him with bone cancer, but after 
performing a biopsy, all that was found was scar tissue.  He 
had no question in his mind that years of running and doing 
physical fitness tests in combat boots exacerbated his back.  
He said that a doctor told him that he had lived an active 
life.  He recalled flying in a helicopter to a ceremony and 
when he got out of the helicopter he couldn't move because 
his back was hurting.  He said that he complained to many 
people while on active duty about his back pain.  He stated 
that he had never had a diagnosis of osteoporosis.  About 
every three to six weeks, he said that his back would lock up 
on him.  He also said that he had a family ranch and he would 
perform ranch work.  The veteran said that there was no 
question in his mind that his running to prepare for physical 
fitness tests had exacerbated his back problem.

Based on the evidence of record, the Board finds that the 
veteran's claimed back disorder is not a result of any 
established event, injury, or disease during active service.  
Although private medical records demonstrate that the veteran 
has been told that he has scar tissue in his back, none of 
the medical records provide a positive medical link between 
that scar tissue and any event from the veteran's active duty 
service.  Additionally, it is significant that none of the 
service treatment records indicate that the veteran was 
treated for back problems while on active duty.  Without 
evidence of incurrence or aggravation of a disease or injury 
during active duty; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury, service connection cannot be granted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered the veteran's assertion that he had 
a back problem that was aggravated by his active duty.  
Unfortunately, none of the evidence of record indicates that 
the veteran had a diagnosed back injury either before or 
during his active duty service.  Without evidence of any pre-
existing back disorder, the Board finds that a pre-existing 
back disorder could not have been aggravated by active duty 
service.

The Board has considered whether service connection for 
arthritis in the back could be established on a presumptive 
basis.  To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, a private surgical pathology report from February 2004 
indicates that the veteran had nonspecific degenerative 
changes of cartilage.  Unfortunately, that finding of 
degenerative changes was not confirmed by the February 2004 
cytology report or a March 2004 surgical pathology report.  
Additionally, the February 2004 finding of nonspecific 
degenerative changes has not been confirmed by X-ray.  
Although the February 2004 surgical pathology report 
indicates that the veteran had nonspecific degenerative 
changes of cartilage, the Board finds the absence of a 
finding of arthritis in the February 2004 cytology report and 
March 2004 surgical pathology report as well as the absence 
of X-ray findings to be more persuasive that the veteran does 
not have arthritis in his back.  Without a confirmed 
diagnosis of arthritis, service connection for arthritis in 
the back cannot be established on a presumptive basis.

With respect to the veteran's own contentions that his active 
duty was directly responsible for his claimed back disorder, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In summary, the issue on appeal is based on the contentions 
that a low back disorder was caused or aggravated by active 
duty service that ended in 2003.  In this case, when the 
veteran's service treatment records (which are negative for 
any signs, symptoms, or diagnoses of a low back disorder), 
and his post-service treatment records are considered (which 
do not contain competent medical evidence of a nexus between 
a low back disorder and the veteran's service), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has a low back disorder that is related 
to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for excision of a lesion of 
the lumbar spine at L4, also claimed as a lumbar back injury 
is denied.

REMAND

Here, a service medical exam performed when the veteran came 
on to active duty in September 2001 indicated that the 
veteran had crepitance and grinding in both of his knees.  
Statements from the veteran as well as service treatment 
records indicate that the veteran had right knee surgery in 
1983 and left knee surgery in 1981, 1996, and 2001.  A 
service sick slip from September 2003 shows that the veteran 
injured his right knee on a stairway.

In March 2007, the veteran was afforded a VA examination of 
his knees.  The examiner provided a diagnosis of bilateral 
knee degeneration with status post left knee surgical repair, 
consistent with aging and overuse.  Unfortunately, the 
examiner did not provide an opinion regarding the etiology of 
the veteran's diagnosed left and right knee disorders.  
Consequently, the veteran should undergo another VA 
examination to determine the etiology of his claimed 
bilateral knee disorders.

Additionally, during his personal hearing before the 
undersigned Veterans Law Judge in June 2008, the veteran 
indicated that he had received treatment for his knees by a 
VA facility.  Thus, it appears that the medical records of 
record concerning the veteran's knees are incomplete.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records from all facilities, 
both VA and private, where the veteran has received treatment 
for his knees.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service, including 
periods of active duty for training 
(ADT), and inactive duty training 
(INADT).

3.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the veteran for his claimed knee 
disorders, pre-and post-1974.  After the 
veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  In particular, 
the AMC/RO should obtain the veteran's 
treatment records from VAMC Topeka, 
Kansas.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

4.  After all appropriate treatment 
records have been obtained and associated 
with the claims file, the veteran should 
be afforded a VA orthopedic examination 
to determine the etiology of his right 
and left knee disorders.  All indicated 
tests and studies are to be performed, 
and a comprehensive recreational and 
occupational history, including a pre-
1974 history, as well as a history of the 
veteran's recreational and occupational 
activities during the years he was in the 
reserves/national guard is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that pre-
existing left and right knee disorders 
were aggravated beyond the normal 
progression of the disease as a result of 
service, keeping in mind the veteran's 
periods of ADT and INADT as well as his 
active service in 2002 and 2003.  If it 
is determined that the veteran's service 
aggravated his left and right knee 
disorders beyond the normal progression 
of the disease, the medical provider, if 
possible, should quantify the degree to 
which service worsened the veteran's left 
and right knee disorder beyond its normal 
progression.  If quantifying the effect 
is not possible, the physician should so 
state.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


